DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the IC of claim 1, the method of claim 11 or the system of claim 21.
Chau et al. (US 2006/0186484) discloses forming a gate (Fig 2A, 202), source and drain (250) on a semiconductor structure having a first (206) and second (212) body formed of different semiconductors (¶14-¶15). However unlike the present claims the second semiconductor which adjoins the source and drain is a narrow bandgap semiconductor not a wide bandgap semiconductor, nor is there any particular motivation found in the art to reverse the arrangement of the first and second semiconductors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890.  The examiner can normally be reached on 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL P SHOOK/Primary Examiner, Art Unit 2896